Citation Nr: 0032509	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder/arm injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1993.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1997 
rating decision from the Winston-Salem, North Carolina, 
Regional Office (RO), which confirmed the schedular 30 
percent evaluation in effect for residuals of a left 
shoulder/arm injury.  The veteran perfected a timely appeal 
to that decision.

The veteran was afforded a videoconference hearing at the RO 
before the undersigned Veterans Law Judge in Washington, 
D.C., in August 2000.

REMAND

The veteran testified at his hearing before a Veterans Law 
Judge at the RO in August 2000 that he received treatment for 
his service-connected left shoulder disability at the 
Department of Veterans Affairs (VA) Medical Center in Durham, 
North Carolina, in September 1999.  Additionally, he 
testified that he receives a prescription medication of 
approximately 6 months to one-year duration from that medical 
facility.  However, records dated subsequent to January 1999, 
have not been associated with the claims folder.  Moreover, 
he testified that he was currently receiving education 
training for administration and operations management through 
VA's program of vocational rehabilitation.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain the veteran's treatment and 
vocational rehabilitation records because they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of this claim.

Additionally, the veteran testified at his hearing in August 
2000 that he experiences constant left shoulder pain, 
limitation of motion, dislocation, locking, and weakness.  In 
describing his symptoms, he stated that he has sharp shooting 
pain from his left shoulder to the back of his neck on the 
left side with occasional numbness.  He mentioned that his 
left shoulder pain causes his left hand to become cramped, 
his fingers on his left hand to close into his palm, and his 
whole left arm to lock up.  He said that, when his pain is 
this severe, he is unable to do anything with his left arm 
for approximately 3 days to one week duration, and that these 
episodes of pain occur approximately every other week.  In 
describing how his pain affects him, he stated that it 
bothers him when he tries to perform physical labor, 
including any lifting or bringing groceries into his home; 
that he has trouble dressing inasmuch as he is unable to pull 
his shirt over his head, button his pants, or tie his 
sneakers; and that he doesn't drive that often.  He reported 
that he last worked in a convenience store in September 1999; 
and that he had difficulty keeping his job due to the lifting 
and stacking of heavy cases of beer and sodas on the racks.  
It appears, then, that the veteran is raising a claim for an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321 (b)(1) (2000).  

The Board finds that, after all outstanding medical records 
are associated with the claims file, a contemporaneous and 
thorough VA orthopedic examination (which takes into account 
the records of the veteran's prior medical history, to 
include the medical evidence requested herein), would be 
helpful in resolving the issue on appeal.  See Colayong v. 
West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).  In the examination report, the 
examiner should indicate whether the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination of his left 
shoulder, and the RO should consider these factors in 
adjudicating this claim.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit, which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
The United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Medical Center in 
Durham, North Carolina, dated subsequent 
to January 1999; as well as from any 
other source or facility identified by 
the veteran.  If any requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should associate the veteran's 
VA Vocational Rehabilitation and 
Education folder with his claims file.

3.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the current nature and extent 
of his service-connected left 
shoulder/arm disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests, studies (to include 
X-rays and range of motion studies, with 
normal ranges provided for comparison 
purposes), and consultations should be 
accomplished (and the reports made 
available to, and considered by, the 
examiner prior to completion of his/her 
report).  All clinical findings should be 
set forth in detail.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
determine whether such functional loss is 
supported by adequate pathology.  If the 
examiner is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  Otherwise, the complete 
rationale for all opinion expressed and 
conclusions reached should be set forth 
in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for entitlement to an increased rating 
for residuals of a left shoulder/arm 
injury on the basis of all pertinent 
evidence of record (including that 
submitted to the Board at the time of the 
July 2000 hearing) and legal authority, 
specifically to include that cited to 
above.  It should be determined whether 
this case is "exceptional" so as to 
warrant referral for consideration of an 
extraschedular rating, pursuant to 
38 C.F.R. § 3.321 (b)(1) (2000).  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

7.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


